Citation Nr: 0009576	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-48 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which denied the benefit sought 
on appeal.  

The Board initially notes that in addition to the issue 
listed on the title page of this decision, a VA Form 8 
(Certification of Appeal), indicates that the issues of 
entitlement to increased disability evaluations for 
lumbosacral strain and peritendinitis of the shoulders were 
also certified for appeal.  However, even though these issues 
were certified for appeal, the record shows that the veteran 
failed to perfect timely appeals of these issues and 
consequently they are not currently pending before the Board.  
Additionally, in a statement received by the RO in March 
1997, and a statement addressed to Congressman Howard P. 
"Buck" McKeon dated in April 1998, the veteran appears to 
request that his claims of entitlement to increased 
disability evaluations for lumbosacral strain and 
peritendinitis of the shoulders be reopened.  As these 
matters have not been prepared for appellate review, they are 
not currently pending before the Board.  Accordingly, these 
claims are referred to the RO for clarification and 
appropriate action.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's currently diagnosed multiple sclerosis 
and his period of active service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
multiple sclerosis is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for multiple sclerosis. The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Specifically, 
service incurrence will be presumed for multiple sclerosis if 
manifest to a compensable degree within 7 years discharge 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records are silent for 
diagnosis of, or treatment for multiple sclerosis.  Post-
service medical records show that the veteran was 
hospitalized at the Lancaster Community Hospital in January 
1993 after an episode of vertigo associated with a period of 
unconsciousness.  He was transferred to the Kaiser 
Permanente, Southern California Permanente Medical Group, 
where he was examined by Robert C. Barton, M.D. and Lance 
Fogan, M.D.  In light of the veteran's report of an episode 
of vertigo, which led to unconsciousness and a rather severe 
cramp in the substernal region, Dr. Fogan conducted a 
thorough neurological examination.  He diagnosed the veteran 
with syncope, having occurred on one occasion, and daily 
vertigo, of two year duration, which is positionally related.  
After reviewing objective findings shown on physical 
examination and the veteran's subjective complaints, Dr. 
Fogan noted that the veteran's symptomatology was very 
compatible with multiple sclerosis, but that the veteran had 
no previous history to strongly suggest this.

A May 1993 treatment record from Kaiser Permanente reflects 
that the veteran had been diagnosed with multiple sclerosis.  
The record shows that the veteran was diagnosed with multiple 
sclerosis more than 7 years after his discharge from service.  
Further, there is no indication in the treatment record that 
the veteran's multiple sclerosis is related to or the result 
of his period of active service.  
The veteran was afforded a VA examination in August 1998.  At 
that time, he reported that he had been diagnosed with 
multiple sclerosis in 1993.  He stated that as a result of 
his multiple sclerosis, he has back and shoulder problems.  
The examiner indicated that the veteran had a history of 
multiple sclerosis, but did not address the etiology or cause 
of the veteran's multiple sclerosis.

The competent medical evidence of record establishes that the 
veteran has a current diagnosis of multiple sclerosis, but 
the evidence shows that the veteran was not diagnosed with 
multiple sclerosis within 7 years of his discharge from 
service.  Therefore, he is not entitled to a presumption of 
service incurrence for this disorder.  Additionally, the 
veteran has failed to submit medical evidence of a nexus 
between his current diagnosis of multiple sclerosis and his 
period of active service.  While the veteran clearly believes 
that his current disorder is related to his period of active 
service, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
etiology of his multiple sclerosis and whether it is related 
to his period of active service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of such 
competent medical evidence, the veteran has not submitted a 
well-grounded claim for service connection and his claim must 
be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).








ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for multiple sclerosis is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

